Jackson, Judge.
Mrs. Densler died in 1857, leaving a last will and testament by which she bequeathed to Basinger a certain sum of money for the use of Selina Munroe during her life, then to the use of Selina’s children. Selina and her children were *119slaves at the date of the will. Basinger paid tlie interest to her regularly until 1861; then going into the war, he turned over the fund to another, who took it with the trust. Selina Munroe brought suit for the interest due, in the city court of Savannah, and the jury found for the defendant under the charge of the court. A motion for a new trial was made and overruled by the court, and plaintiff excepted.
The controlling questions are, was the bequest void when made, under the act of 1818, and now that the plaintiff is free, will the law then applicable to the construction of the will, rendering the bequest void, as given for slaves, be applied? Both questions are answered in the affirmative by this court in Bennett vs. Williams, 46 Ga. 399. That case covers and controls this.
Judgment affirmed.